t c memo united_states tax_court josephine velasco petitioner v commissioner of internal revenue respondent docket no filed date arsen kashkashian jr for petitioner russell k stewart for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency and additions to tax under sec_6651 and and in the amounts of dollar_figure dollar_figure and dollar_figure respectively with respect to petitioner’s federal_income_tax ’ all section references are to the internal_revenue_code in effect for - - the sole issue in dispute concerns the amount of commission income petitioner must report as taxable_income in findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time petitioner filed her petition contesting respondent’s determinations she resided in newtown pennsylvania from to the year at issue petitioner was a mortgage loan officer for a bank from mid-1994 to petitioner also worked part time as a real_estate broker for the m riccardi agency owned by michael riccardi mr riccardi before date petitioner and her spouse owned and occupied as their residence property located pincite aspen road yardley pennsylvania the aspen road property in petitioner and her husband encountered financial problems and the bank holding the mortgage on the aspen road property threatened to foreclose on the property as a consequence thereof petitioner approached mr riccardi and suggested that he purchase the aspen road property from the bank holding the mortgage mr riccardi agreed to do so he made an offer to purchase the aspen road property for dollar_figure the bank rejected this offer thereafter the bank foreclosed on the aspen road property and the property was ultimately transferred to the federal_national_mortgage_association fannie_mae after the transfer of the aspen road property to fannie_mae petitioner again contacted mr riccardi petitioner told mr riccardi that if he purchased the aspen road property she would take care of all expenses maintain the property and that after a period of two years would either buy the property back or they would sell it and split the profits if there were any mr riccardi understood that he would receive a minimum profit of dollar_figure relying on petitioner’s promises mr riccardi offered fannie_mae dollar_figure for the aspen road property this offer was accepted on date mr riccardi and petitioner signed a lease agreement that permitted petitioner to occupy and use the aspen road property for the 2-year period beginning date and ending date the lease agreement required petitioner to pay mr riccardi a basic rent of dollar_figure a month and an amount equal to any increases in real_estate_taxes fire insurance premiums and water and sewer charges the lease also required petitioner to reimburse mr riccardi for any damages or costs that he might incur as a result of petitioner’s breach of her obligations under the lease because of petitioner’s continued financial difficulties she failed to comply with her obligations under the lease she did not q4e- pay any rent in january or date mr riccardi could not afford to pay the mortgage and taxes on the aspen road property without petitioner’s rent payment he used a line of credit to pay the mortgage and taxes after petitioner failed to pay the first month’s rent by date mr riccardi decided to sell the aspen road property and listed it for sale petitioner paid dollar_figure in march dollar_figure in may and dollar_figure in date in may or date petitioner listed a shopping center for sale with the m riccardi agency mr riccardi thought he would be able to recover the expenses he had incurred for the aspen road property from petitioner’s share of the commission on the sale of the shopping center therefore he took the aspen road property off the market petitioner paid dollar_figure of rent in each of the months of july august and date she did not pay any rent in mr riccardi kept a log of the money he spent on the aspen road property including the downpayment on the purchase_price closing costs mortgage payments taxes costs associated with his attempts to sell the property and maintenance and repair costs the log shows that by the end of date the total expenses exceeded the dollar_figure of rent petitioner had paid_by dollar_figure the shopping center sold in it was the only property petitioner sold for mr riccardi in the riccardi agency received its dollar_figure commission on date mr riccardi - - allocated one-half dollar_figure of the commission to petitioner as her share mr riccardi paid petitioner dollar_figure on date at that time he told her that dollar_figure of the balance of her commission would be retained by him and used to offset the expenses he had incurred in excess of the rent petitioner had paid and the dollar_figure profit he expected from the aspen road property he paid petitioner an additional dollar_figure on date in may or date mr riccardi again listed the aspen road property for sale mr riccardi sold the aspen road property before the end of petitioner was required to vacate the aspen road property before settlement on the sale of the house she moved out of the property by the end of the year after mr riccardi agreed to pay her moving_expenses as a result of petitioner’s failure to pay the monthly rent on the aspen road property mr riccardi incurred more than dollar_figure of additional interest_expenses and other costs in date mr riccardi paid dollar_figure of petitioner’s moving_expenses the m riccardi agency issued a form 1099-misc miscellaneous income to petitioner reporting dollar_figure of nonemployee compensation in in addition to the commission on the sale of the shopping center petitioner earned dollar_figure in wages and dollar_figure of interest petitioner did not file a federal_income_tax return for respondent issued a notice_of_deficiency to petitioner based on forms and w-2 wage and tax statement and other documents - - received from third parties reflecting their payments to petitioner in opinion petitioner does not contest respondent’s determinations as set forth in the notice_of_deficiency including the additions to tax except for dollar_figure of the dollar_figure reflected in a form_1099 issued to petitioner by the m riccardi agency and used by respondent in his determination of petitioner’s income respondent contends that petitioner had dollar_figure of income in either from the discharge_of_indebtedness she owed mr riccardi or by the constructive receipt of the commission on the sale of the shopping center we agree with respondent sec_61 defines gross_income broadly and specifically includes both compensation_for services and income_from_discharge_of_indebtedness within its meaning it is well settled that where an employee owes a debt to the employer crediting the salary earned by the employee against the employee’s debt to the employer without any cash changing hands 1s income to the employee see eg 311_f2d_913 2d cir citing 279_us_716 affg tcmemo_1961_285 69_tc_675 cox v commissioner tcmemo_1996_241 phillips v commissioner tcmemo_1993_514 kelley v commissioner tcmemo_1991_324 affd without published opinion - jj - 988_f2d_1218 llth cir lehew v commissioner tcmemo_1987_389 evans v commissioner tcmemo_1980_103 sec_1 a income_tax regs here the fact that the rent petitioner owed mr riccardi was paid out of the commission the m riccardi agency owed petitioner 1s irrelevant see tucker v commissioner supra pincite receiving compensation in the form of cash is not a prerequisite to the receipt of taxable_income id pincite citing 63_tc_267 affd per curiam 543_f2d_725 9th cir when petitioner’s debt to mr riccardi was satisfied petitioner received an immediate economic benefit equal to the amount of the debt used to satisfy the delinquent rental obligation see id petitioner contends that the offset of the rent she owed to mr riccardi was not income because she disputed the amount she owed to mr riccardi on date when mr riccardi paid petitioner dollar_figure of the dollar_figure commission he told her that the dollar_figure balance was offset by expenses he had incurred with respect to the aspen road property although petitioner may have disagreed with mr riccardi as to the amount she owed at that time she continued to occupy the house without paying rent and took no action against mr riccardi mr riccardi paid petitioner an additional dollar_figure on date after the aspen road property was sold and mr riccardi - - agreed to pay petitioner’s moving_expenses petitioner agreed to vacate the property nothing in the record indicates that petitioner took any_action to compel mr riccardi to pay her the dollar_figure balance of the commission or that petitioner contested the matter nor is there any evidence that mr riccardi took any_action to compel petitioner to pay additional expenses he may have incurred because of petitioner’s failure to pay rent the dispute as to the amount of the remaining debt petitioner owed to mr riccardi and the remaining amount of commission mr riccardi owed petitioner apparently was resolved and settled by the end of petitioner was obligated under the written lease to pay mr riccardi dollar_figure per month from date to date for a total of dollar_figure for the 24-month period although petitioner occupied the property and owed rent for the entire month term of the lease she paid mr riccardi only dollar_figure thus when she vacated the property at the end of she owed mr riccardi dollar_figure of unpaid rent dollar_figure - dollar_figure additionally because petitioner failed to pay the rent when it was due mr riccardi incurred more than dollar_figure of additional interest_expense and costs for which petitioner was liable under the lease conseguently petitioner owed mr riccardi at least dollar_figure by the end of petitioner earned a commission of dollar_figure on the sale of the shopping center in the m riccardi agency paid petitioner - dollar_figure the dollar_figure balance owed to petitioner was credited against the dollar_figure debt petitioner owed to mr riccardi in to conclude we hold that petitioner realized dollar_figure of income as commission income in to reflect the foregoing and petitioner’s concessions decision will be entered for respondent
